John Hancock Funds, LLC Congress Street Boston, MA 02210-2805 March 13, 2014 To the Trustees of John Hancock Funds III 601 Congress Street Boston, MA 02210 Re: Rule 12b-1 Fee Waiver Letter Agreement With reference to each of the Distribution Plans entered into by and between John Hancock Funds, LLC (the “Distributor”) and John Hancock Funds III (the “Trust”), on behalf of each of its series listed in Appendix A (each, a “Fund” and collectively, the “Funds”), we hereby notify you as follows: 1. The Distributor agrees to contractually waive and limit its Rule 12b-1 distribution fees and/or service fees to the extent necessary to achieve the aggregate distribution and service fees of each Fund as set forth in Appendix A hereto. The expense waiver agreements expire on the dates specified, unless renewed by mutual agreement of the Fund and the Distributor based upon a determination that this is appropriate under the circumstances at that time. 2. We understand and intend that the Trust will rely on this undertaking in overseeing the preparation and filing of Post-effective Amendments to the Registration Statements on Form N-1A for the Trust and the Funds with the Securities and Exchange Commission, in accruing each Fund’s expenses for purposes of calculating its net and gross asset value per share, and for other purposes permitted under Form N-1A and/or the Investment Company Act of 1940, as amended, and we expressly permit the Trust so to rely. Sincerely, JOHN HANCOCK FUNDS, LLC By: /s/ Jeffrey H. Long Jeffrey H. Long Vice President, Finance Agreed and Accepted on behalf of John Hancock Funds IIIBy: /s/ Charles Rizzo Charles Rizzo Chief Financial Officer A copy of the document establishing the Trust is filed with the Secretary of The Commonwealth of Massachusetts. This Agreement is executed by the officer in his capacity as such and not as an individual and is not binding upon any of the Trustees, officers or shareholders of the Trust individually but only upon the assets of the Funds. APPENDIX A JOHN
